                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF IOWA
                             EASTERN (WATERLOO) DIVISION

UNITED STATES OF AMERICA,                                  )   No. CR 18-2045-CJW
                                                           )
                 Plaintiff,                                )
                                                           )
        vs.                                                )
                                                           )
MATTHEW NEBERMAN,                                          )
                                                           )   GOVERNMENT’S SENTENCING
                 Defendant.                                )   MEMORANDUM

        The government submits the following memorandum to address issues to be

decided by the Court at sentencing. In the event that the Court determines the

cross-references under USSG §2G3.1(c)(1) and §2G2.2(c)(1) do not apply, the

government alternatively moves for an upward variance.

                                        TABLE OF CONTENTS

I.      Summary of the Case .......................................................................................... 2

II.     The Cross-Reference Under USSG §2G3.1(c)(1) Should Be Applied ................ 2

III.    The Cross-Reference Under USSG §2G2.2(c)(1) Should Be Applied ................ 9

IV.     The Court Should Impose the Proposed Special Condition of
        Supervised Release Prohibiting Defendant from Using and Possessing
        Alcohol and from Entering Bars or Taverns .................................................... 10

V.      In the Event the Court Determines the Cross-References Under USSG
        §2G3.1(c)(1) and §2G2.2(c)(1) Do Not Apply, the Court Should Impose
        an Upward Variance Based on the Factors Under 18 U.S.C. § 3553(a),
        and a Downward Variance Is Not Appropriate .............................................. 15




                                      1
       Case 6:18-cr-02045-CJW-MAR Document 41 Filed 05/01/19 Page 1 of 17
I.     SUMMARY OF THE CASE

       A.    Witnesses: None at this time.

       B.    Exhibits: None at this time.

       C.    United States Sentencing Guidelines Calculation: The government
             agrees with the guidelines calculation in the Presentence Investigation
             Report.

II.    THE CROSS-REFERENCE UNDER USSG §2G3.1(c)(1) SHOULD BE
       APPLIED

       USSG §2G3.1(c)(1) states:

       If the offense involved transporting, distributing, receiving, possessing,
       or advertising to receive material involving the sexual exploitation of a
       minor, apply §2G2.2 (Trafficking in Material Involving the Sexual
       Exploitation of a Minor; Receiving, Transporting, Shipping, Soliciting,
       or Advertising Material Involving the Sexual Exploitation of a Minor;
       Possessing Material Involving the Sexual Exploitation of a Minor with
       Intent to Traffic; Possessing Material Involving the Sexual
       Exploitation of a Minor).

Here, the issue is whether defendant’s conduct constituted “advertising to receive

material involving the sexual exploitation of a minor.”

       The cases the government has found involve provisions with different

language, particularly the “notice or advertisement” provision in 18 U.S.C. § 2251.

Section 2251(d) provides in pertinent part:

       (1)   Any person who, in a circumstance described in paragraph (2),
             knowingly makes, prints, or publishes, or causes to be made,
             printed, or published, any notice or advertisement seeking or
             offering—

             (A)    to receive, exchange, buy, produce, display, distribute, or
                    reproduce, any visual depiction, if the production of such
                    visual depiction involves the use of a minor engaging in
                    sexually explicit conduct and such visual depiction is of
                    such conduct . . . .



                                     2
      Case 6:18-cr-02045-CJW-MAR Document 41 Filed 05/01/19 Page 2 of 17
This statute includes the language “notice or advertisement,” and one of the

alternatives is “to receive” child pornography.

       In United States v. Sewell, 513 F.3d 820 (8th Cir. 2008), the court upheld a

conviction under the “notice” and “distribute” provisions of § 2251(d)(1)(A), where

the defendant used the peer-to-peer file sharing software Kazaa:

       The context clearly demonstrates that Sewell was offering to distribute
       child pornography. Kazaa’s purpose is to allow users to download each
       other’s files, and the purpose of the descriptive fields is to alert
       interested users to the content of downloadable files. A keyword
       search of descriptive fields in Kazaa does not download the file. The
       search simply creates a list of downloadable files that contain the
       keyword in the file’s descriptive fields. This list then displays the full
       descriptive fields for each listed file. Based on the notice the searcher
       has now been given regarding what other users are offering, the
       searcher can then choose to download the child pornography to his
       computer. In the context of the Kazaa program, placing a file in a
       shared folder with descriptive text is clearly an offer to distribute the
       file.

Id. at 822. While Sewell involved § 2251(d)(1)(A), it was in the context of an offer to

distribute child pornography.

       In United States v. Stulock, 308 F.3d 922 (8th Cir. 2002), the court upheld the

application of an enhancement, formerly in USSG §2G2.2(b)(5), that applied ‘‘[i]f a

computer was used for the transmission of the material or a notice or advertisement

of the material.’’ Id. at 925.

       In 1999, federal and state law enforcement officers raided a company
       engaged in distributing child pornography on the internet. Using a list
       of customer names and email addresses recovered from that company,
       the agents emailed offers to sell pornographic materials to Stulock and
       many other individuals included in the list. Stulock responded to the
       offer with a request for a list of materials containing “mostly girls, age
       7-14, hardcore.”




                                    3
     Case 6:18-cr-02045-CJW-MAR Document 41 Filed 05/01/19 Page 3 of 17
Id. at 924. While the investigation started with a company, the advertisement at

issue was by e-mail to the defendant:

      An undercover officer used a computer to transmit an advertisement of
      the material to Stulock. Stulock received this advertisement via
      computer. All details of the transaction were negotiated through
      email. Only the final payment and delivery were, of necessity,
      accomplished through the postal service. Accordingly, we find no error
      in the district court’s findings of fact or its application of §2G2.2(b)(5).

Id. at 925.

      In United States v. Caniff, 916 F.3d 929 (11th Cir. 2019), the court upheld a

conviction under the “notice” and “receive” provisions of § 2251(d)(1)(A), where the

defendant communicated with an undercover officer:

      Although Mandy told Caniff several times at the outset of their text
      messaging that she was thirteen years old, Caniff’s text messages to
      Mandy turned sexual and eventually became quite explicit and
      graphic. Caniff also sent Mandy several pictures of his penis and
      asked her to send him pictures of her genitalia and of her
      masturbating. When Mandy asked if she could get in trouble, Caniff
      responded that “[t]he only one of us the [sic] could get in trouble would
      be me.” (Gov’t ex. 3 at 3.) Eventually, Mandy agreed to have sex with
      Caniff.

Id. at 931. The court decided the case based on the “notice” provision; while it did

not address what constitutes an “advertisement,” it discussed the defendant’s

argument that an “advertisement” required “public notice”:

      Caniff points out that Congress proscribed “any notice or
      advertisement,” and advertisement is commonly defined as “public
      notice.” We have no occasion here to address what constitutes an
      “advertisement” for purposes of § 2251(d)(1). But Caniff’s contention—
      that an “advertisement” is a “public notice”—cuts against his position
      because it implies that a simple notice without the adjective “public” is
      still a notice, needing only the addition of a public audience to be
      elevated to an advertisement. If the common, ordinary use of “notice”
      inherently requires a public component, as Caniff argues, there would
      be no need ever to modify notice with the adjective “public.”


                                    4
     Case 6:18-cr-02045-CJW-MAR Document 41 Filed 05/01/19 Page 4 of 17
      Furthermore, if both notice and advertisement mean “public notice,”
      then these two terms are largely redundant, and we are reluctant to
      conclude that two separate words in a statute are redundant.

Id. at 935. The court stated that “Congress must have, instead, meant that each of

those terms—“notice or advertisement”—had an independent meaning.” Id.

      In United States v. Stoune, 694 F. App’x 688 (11th Cir. 2017) (unpublished),

the defendant pled guilty to charges including “advertising to receive and produce

visual depictions involving the use of a minor engaging in sexually explicit conduct,

in violation of 18 U.S.C. § 2251(d)(1)(A), (d)(2)(B) . . . .” Id. at 689. The defendant

“engaged in a series of sexually explicit text- and Internet-based conversations with

‘Emily Shannon,’ a fictitious 14-year-old deaf girl.” Id. “As the conversations

continued, Stoune requested that Emily send pictures of herself, and he sent Emily

numerous photos and videos of his genitalia.” Id. However, the court’s opinion

involved other issues, and it did not address whether the defendant’s conduct

implicated the “notice” or “advertisement” provisions.

      In United States v. Worden, 646 F.3d 499 (7th Cir. 2011), the defendant pled

guilty to advertising child pornography under § 2251(d)(1) based on the following

conduct:

      Worden was arrested for engaging in sexually explicit online chats
      with “Emily,” a person whom he believed to be a 14–year–old girl living
      in Vermont. Worden emailed Emily numerous pictures and videos of
      minors engaging in sexually explicit conduct, asked Emily to send him
      sexually explicit photos of herself, offered to ship Emily a webcam to
      facilitate their communications, and masturbated in front of his
      webcam while he was online with Emily. Worden told Emily that he
      had shared sexually explicit photos with others online. He also
      suggested that he travel to Vermont to have sex with Emily and to
      rape girls that Emily did not like. Emily, in actuality, was an



                                    5
     Case 6:18-cr-02045-CJW-MAR Document 41 Filed 05/01/19 Page 5 of 17
      undercover police officer working for the Vermont Internet Crimes
      Against Children Task Force.

Id. at 501. However, the court’s opinion involved other issues, and it did not

address whether the defendant’s conduct implicated the “notice” or “advertisement”

provisions.

      Regarding the argument that an “advertisement” must be public, for the

purposes of the enhancement under USSG §2G2.2(b)(5), the “advertisement” in

Stulock was in the form of an e-mail from the undercover officer to the defendant.

While Stulock involved a different guideline, the inclusion of e-mails or other

individual communications in the definition of “advertising” makes sense in the

context of USSG §2G3.1(c)(1).

      The government has not found any cases addressing the “advertising to

receive” provision in USSG §2G3.1(c)(1). While 18 U.S.C. § 2251(d)(1) contains the

language “notice or advertisement,” the offense outlined in this statute appears to

be the closest match to the “advertising to receive” language in USSG §2G3.1(c)(1).

      Congress added the “notice or advertisement” provision to § 2251 in 1986.

Pub.L. 99-628, 100 Stat. 3510; H.R. Rep. 99-910 (1986) (legislative history).1




      1 The legislative history for this provision included the following (with
footnotes omitted):

          SECTION 2. A[D]VERTISING OFFENSES RELATED TO SEXUAL
                        EXPLOITATION OF CHILDREN

      This section creates two new offenses. First, it prohibits anyone from
knowingly making, printing or publishing, or causing to be made, printed or
published, any notice or advertisement seeking or offering to receive, exchange, buy,
produce, display, distribute, or reproduce, any visual depiction, if the production of

                                    6
     Case 6:18-cr-02045-CJW-MAR Document 41 Filed 05/01/19 Page 6 of 17
      The Sentencing Commission added the “advertising to receive” provision in

1990. “This amendment inserts a cross reference to §2G2.2 for offenses involving

materials which, in fact, depict children to ensure that the penalties for such

offenses adequately reflect their seriousness.” USSG Appendix C, Amendment 326.

The cross-reference includes both offenses involving actual “receiving” of child




such visual depiction involves the use of a minor engaging in sexually explicit
conduct and such visual depiction is of such conduct.
       Second, it prohibits anyone from knowingly making, printing or publishing,
or causing to be made, printed or published, any notice or advertisement seeking or
offering participation in any act of sexually explicit conduct by or with any minor for
the purpose of producing a visual depiction of such conduct. This prohibits a person
from advertising that he wishes to participate in sex acts with minors for the
purpose of producing visual depictions. It prohibits a child, or an agent for a child,
from advertising the child’s availability for sex acts for the purpose of producing
pornography, and it prohibits a person from advertising to recruit children for sex
acts for the purpose of producing pornography.
       These offenses are committed when the actor knows or has reason to know
that the notice or advertisement will be transported in interstate or foreign
commerce or mailed; or the notice or advertisement is transported in interstate or
foreign commerce or mailed.
       The government must prove that the defendant knew the character of the
visual depictions as depicting a minor engaging in sexually explicit conduct but
need not prove that the defendant actually knew the person depicted was in fact
under 18 years of age or that the depictions violated Federal law.
       The advertising of child pornography has been a very serious problem. There
are a number of magazines and newsletters which serve to advertise the availability
of child pornography or to offer children to participate in sexually explicit conduct.
Control of advertising of this type was the first recommendation of the Senate
Permanent Subcommittee on Investigations. The advertisement itself need not be a
visual depiction, nor it must be obscene for a conviction to be sustained. The
Committee believes that this comports with the first amendment.
       A recent technological phenomenon, computer ‘bulletin boards,’ have been
discovered to be used to offer pornography for sale or exchange or to advertise the
availability of children for sexual exploitation. Use of a computer bulletin boards
for such notices, since they are a means of interstate commerce, would also be
prohibited by this section.

                                    7
     Case 6:18-cr-02045-CJW-MAR Document 41 Filed 05/01/19 Page 7 of 17
pornography and offenses involving “advertising to receive” child pornography.

USSG §2G3.1(c)(1).

      Congress added an advertising provision to 18 U.S.C. § 2252A(a)(3)(B) in

2003, but in this provision, the advertising is not to “receive” child pornography;

rather, the alternative “solicits” is included.

      Given the timing and content of the advertising provisions in § 2251 and

§ 2252A, the “advertising to receive” provision in USSG §2G3.1(c)(1) is most

logically read in connection with the “notice or advertisement” provision in 18

U.S.C. § 2251(d)(1).

      In this case, between April 11 and May 25, 2016, defendant communicated

online with an undercover officer who he believed was a 13-year-old girl. (PSIR

¶ 8). On April 11, after defendant asked the undercover profile for a picture, and

received an image of a female face, he stated, “But you have to send me a naughty

one lol.” (PSIR ¶ 10). He stated, “I promise it’s just for me. And I need to know

you’re real and like not a cop lol.” (Id.). After the profile denied she was a cop,

defendant stated, “What? lol I don’t think you are, but that’s why I want a specific

pic. I have to make sure, I’m a teacher and could lose my job and go to jail.” (Id.).

On May 1, defendant stated, “I don’t want to push you into doing anything, but I

want to see a pic of you naked so bad.” (PSIR ¶ 15). He then said, “I think about

you when I masturbate.” (Id.).

      Defendant’s efforts to get sexually explicit depictions from the 13-year-old girl

were not limited to messages. On April 11 and May 1, defendant displayed his

penis. (PSIR ¶¶ 9, 12). Defendant masturbated and ejaculated on webcam on April


                                    8
     Case 6:18-cr-02045-CJW-MAR Document 41 Filed 05/01/19 Page 8 of 17
11, April 25, and May 19. (PSIR ¶¶ 9, 13, 16). On all three of these occasions,

defendant masturbated on webcam in order to persuade, induce, and entice a

person who he believed was a 13-year-old girl to engage in sex acts with him and to

produce sexually explicit depictions of herself and send these depictions to him.

(PSIR ¶ 8; Plea Agreement at ¶ 8(C)).

        Defendant’s conduct, including his messages to the undercover profile, his

displaying his penis, and his masturbating on webcam, constituted “advertising to

receive material involving the sexual exploitation of a minor.” The cross-reference

in USSG §2G3.1(c)(1) to USSG §2G2.2 should be applied.

III.    THE CROSS-REFERENCE UNDER USSG §2G2.2(c)(1) SHOULD BE
        APPLIED

        USSG §2G2.2(c)(1) states:

        If the offense involved causing, transporting, permitting, or offering or
        seeking by notice or advertisement, a minor to engage in sexually explicit
        conduct for the purpose of producing a visual depiction of such conduct or for
        the purpose of transmitting a live visual depiction of such conduct, apply
        §2G2.1 (Sexually Exploiting a Minor by Production of Sexually Explicit
        Visual or Printed Material; Custodian Permitting Minor to Engage in
        Sexually Explicit Conduct; Advertisement for Minors to Engage in
        Production), if the resulting offense level is greater than that determined
        above.

The Sentencing Commission added this cross-reference in 1990. USSG Appendix C,

Amendment 325. This cross-reference uses the words “notice or advertisement,” but

the notice or advertisement must be for more than receipt of child pornography; it

must be for “a minor to engage in sexually explicit conduct for the purpose of

producing a visual depiction of such conduct or for the purpose of transmitting a live

visual depiction of such conduct.”



                                      9
       Case 6:18-cr-02045-CJW-MAR Document 41 Filed 05/01/19 Page 9 of 17
       This cross-reference also should be applied. On three separate occasions,

defendant masturbated on webcam in order to persuade, induce, and entice a

person who he believed was a 13-year-old girl to engage in sex acts with him and to

produce sexually explicit depictions of herself and send these depictions to him.

(PSIR ¶ 8; Plea Agreement at ¶ 8(C)).

IV.    THE COURT SHOULD IMPOSE THE PROPOSED SPECIAL
       CONDITION OF SUPERVISED RELEASE PROHIBITING
       DEFENDANT FROM USING AND POSSESSING ALCOHOL AND
       FROM ENTERING BARS OR TAVERNS

       Defendant argues that the Court should not impose the special condition of

supervised release in paragraph 91 of the PSIR, which prohibits him from using or

possessing alcohol or entering bars or taverns without the prior permission of the

probation office. (Defendant’s Objections to PSIR at 3). This special condition is

appropriate in this case.

       The Eighth Circuit generally upholds alcohol bans “for defendants with

substance-abuse problems,” but the court’s “reviews of special conditions imposing

complete bans on alcohol have yielded mixed results.” United States v. Simons, 614

F.3d 475, 480 (8th Cir. 2010). “‘In general, we have upheld such bans for

defendants with substance-abuse problems,’ but have reversed ‘where the

defendant’s history or crime of conviction did not support a complete ban on

alcohol.’” United States v. Forde, 664 F.3d 1219, 1222 (8th Cir. 2012) (quoting

Simons, 614 F.3d at 480). The district court “abuses its discretion by imposing a

total alcohol ban in circumstances where the record evidence does not support such

a restriction.” United States v. Behler, 187 F.3d 772, 779 (8th Cir. 1999).



                                     10
      Case 6:18-cr-02045-CJW-MAR Document 41 Filed 05/01/19 Page 10 of 17
      In United States v. Bass, 121 F.3d 1218 (8th Cir. 1997), the court vacated a

prohibition on alcohol use by a defendant who admitted to smoking marijuana twice

a week and drinking alcohol on weekends. Id. at 1224-25. It stated there was no

evidence the defendant was “drug dependent.” Id. at 1224.

      In United States v. Walters, 643 F.3d 1077 (8th Cir. 2011), the court vacated a

special condition prohibiting the defendant from consuming alcohol and entering

bars and similar establishments. Id. at 1080. It noted the presentence report

indicated that “Walters ceased using all illicit substances years prior to the hearing

and that he only lightly consumes alcohol.” Id. The court stated that “nothing in

the record suggests that Walters is ‘drug dependent’ and would replace an addiction

to illicit substances with an addiction to alcohol.” Id. (citing Bass, 121 F.3d at

1224-25).

      In Forde, the court upheld a special condition prohibiting defendant Toliver, a

social drinker and daily user of marijuana, “from entering bars, taverns, or other

establishments whose primary source of income is derived from the sale of alcohol.”

664 F.3d at 1222-23. The Forde court explained that “Bass predates the Supreme

Court’s series of sentencing cases emphasizing a sentencing court’s broad discretion

in crafting an individualized sentence.” Id. at 1223 (citing Gall v. United States,

552 U.S. 38 (2007)). The court also addressed the issue of cross-addiction:

      . . . since Bass, we twice have recognized “that the use of alcohol ‘limits
      a recovering person’s ability to maintain a drug-free lifestyle.’” [United
      States v.] Crose, 284 F.3d [911,] 913 [(8th Cir. 2002)] (quoting [United
      States v.] Behler, 187 F.3d [772,] 779 [(8th Cir. 1999)]). Considering
      our observations in Crose and Behler, we determine it was within the
      district court’s discretion to recognize the threat of cross addiction and
      respond by imposing the ban on alcohol use. “This is consistent with


                                   11
    Case 6:18-cr-02045-CJW-MAR Document 41 Filed 05/01/19 Page 11 of 17
      the statutory goals of deterrence and protecting the public from future
      offenses.” Behler, 187 F.3d at 779.

Id. at 1224.

      In United States v. Mosley, 672 F.3d 586 (8th Cir. 2012), the court upheld the

same special condition prohibiting alcohol use, where the defendant had a

“documented history of abusing alcohol and crack cocaine, albeit more than a

decade before the offense of conviction.” Id. at 591. The defendant reported that

she had not used drugs for twelve years prior to her arrest, but she was diagnosed

with cannabis abuse seven years before her arrest. Id. at 588, 591. She also

suffered from depression and took antidepressant medications. Id. at 591. The

court stated, “it was reasonable for the district court to treat Mosley as a recovering

drug user, and our cases permit a sentencing court to recognize that ‘the use of

alcohol limits a recovering person’s ability to maintain a drug-free lifestyle.’” Id.

(quoting Forde, 664 F.3d at 1224). The court also found the district court

reasonably concluded that the combination of alcohol, the defendant’s mental health

condition, and antidepressant medications could interfere with the defendant’s

rehabilitation. Id. at 591.

      In United States v. Woodall, 782 F.3d 383 (8th Cir. 2015), the court vacated a

special condition prohibiting the defendant from “consuming alcohol and entering

establishments that derive their primary source of income from alcohol sales.” Id.

at 386. The court stated:

      According to Walters, Woodall’s consumption of one or two beers each
      month is a light consumption of alcohol. Further, Woodall’s
      consumption of marijuana once every other month does not constitute
      drug dependence. See Bass, 121 F.3d at 1224 (finding that using


                                   12
    Case 6:18-cr-02045-CJW-MAR Document 41 Filed 05/01/19 Page 12 of 17
      marijuana “twice per week” did not constitute drug dependence).
      Rather, the term “dependence” implies that a person is psychologically
      or physiologically reliant on a substance. Therefore, Woodall’s use of
      marijuana once every other month, while unwise and likely illegal,
      comes short of drug dependency. Finally, we realize that Woodall’s
      suicide attempt and mental health diagnoses weigh in favor of the
      alcohol prohibition, as it did in Mosley. Nevertheless, the district
      court’s condition relied predominantly on a factual conclusion of drug
      dependency without linking it to another factor such as mental health.

Id. at 387.

      In United States v. Brown, 789 F.3d 932 (8th Cir. 2015), citing Woodall, the

court vacated the same special conditions:

      At Brown’s sentencing hearing, the district court’s sole factual findings
      as to Brown’s drug and alcohol use were that Brown (1) “void[ed] a
      [urinalysis] that tested positive for marijuana,” “was revoked [from
      supervised release] for using marijuana while under supervision,” and
      “assert[ed] that he’s only used two times in his whole life”; and
      (2) “consumed a half pint of . . . cognac on December 25, 2013, [which]
      was the only time he ever consumed alcohol.” The district court
      expressed skepticism that Brown’s alcohol and marijuana use were as
      limited as he claimed and likened Brown to an “addict.” Brown’s
      failure to object to the 500-hour drug treatment program supports the
      district court’s skepticism. However, Brown’s record does not include
      (1) a drug-related underlying conviction; (2) other drug-related
      charges; (3) prior participation in an outpatient drug program; or
      (4) an extensive history of drug abuse. The record evidence of Brown’s
      drug use is even less than the record in Woodall, which we found did
      not support a finding of drug dependence.

Id. at 934. The court concluded the district court “did not make sufficient findings

on the record so as to ensure that the special condition satisfies the statutory

requirements,” and it found the district court abused its discretion in imposing the

special conditions. Id. (citations omitted).

      In United States v. Godfrey, 863 F.3d 1088 (8th Cir. 2017), the court held the

district court did not abuse its discretion in imposing a special condition of



                                   13
    Case 6:18-cr-02045-CJW-MAR Document 41 Filed 05/01/19 Page 13 of 17
supervised release prohibiting the defendant from using alcohol or entering bars or

taverns. Id. at 1100-1102. The court noted that the district court had “found that

Godfrey ‘has had a history of abusing alcohol’ and that ‘[f]rom age 19 to 26 he

consumed a 5th of liquor per week and used marijuana on a weekly basis.’” Id. at

1101. The appeals court noted that “Godfrey reported that the only reason that he

stopped using marijuana was because he could no longer afford it. In addition,

when he did drink in the past, he engaged in significant consumption, unlike the

defendants in cases where we vacated special conditions.” Id. (citations omitted).

      In United States v. Bell, 915 F.3d 574 (8th Cir. 2019), the court vacated a

special condition prohibiting the defendant from consuming alcohol or frequenting

establishments where alcoholic beverages were the primary items for sale. Id. at

578. The court stated:

      Rather than conducting an individualized inquiry into the
      circumstances of Bell’s alcohol use and drug dependence, the district
      court cited its general experience with prior offenders. In fact, the
      court admitted that “there’s no indication you do that [drinking and
      prowling the streets].” Moreover, the court made no finding that Bell
      is drug dependent and susceptible to cross addiction to alcohol.

Id. (citations omitted).

      In this case, defendant reported that he first consumed alcohol at the age of

15 and last consumed alcohol at the age of 30. (PSIR ¶ 59). He reported that, on

average, he consumed alcohol on a weekly basis. (Id.). He reported that, from the

age of 17 to his early 20s, he “drank heavily” and noted that, in his early 20s, he

“had a problem with his drinking.” (Id.). Defendant received a deferred judgment

for operating while intoxicated in 2011. (PSIR ¶ 40). He stated that he successfully



                                   14
    Case 6:18-cr-02045-CJW-MAR Document 41 Filed 05/01/19 Page 14 of 17
completed treatment and, since that time, has only “occasionally” consumed alcohol

“socially.” (PSIR ¶ 59).

        Defendant reported that he first used marijuana at the age of 16, that he

used it once in high school, and that he last used it at the age of 30. (PSIR ¶ 60).

He reported that he used marijuana on a daily basis from age 21 to age 26 or 27.

(Id.). He stated that, after age 26 or 27, he used marijuana “five to ten times a

month.” (Id.) Defendant reported using cocaine “a few times” when he was 24 or

25. (PSIR ¶ 61). He reported using Adderall without a prescription “a few times” in

his early 20s, using Xanax without a prescription “a couple of times” within the last

couple of years, using psilocybin mushrooms three times, using LSD two times, and

using MDMA one time. (Id.). Defendant received a deferred judgment for

possession of a controlled substance in 2011. (PSIR ¶ 39). While he reported that

he completed substance abuse treatment after this offense, defendant continued to

use multiple drugs after 2011. (PSIR ¶¶ 60-63).

        An individualized inquiry into the facts and circumstances of this case,

including defendant’s history of alcohol use, his history of drug use, and the threat

of cross-addiction, supports the imposition of the condition in paragraph 91 of the

PSIR.

V.      IN THE EVENT THE COURT DETERMINES THE
        CROSS-REFERENCES UNDER USSG §2G3.1(c)(1) and §2G2.2(c)(1)
        DO NOT APPLY, THE COURT SHOULD IMPOSE AN UPWARD
        VARIANCE BASED ON THE FACTORS UNDER 18 U.S.C. § 3553(a),
        AND A DOWNWARD VARIANCE IS NOT APPROPRIATE

        If the Court finds the cross-references under USSG §2G3.1(c)(1) and

§2G2.2(c)(1) apply, defendant’s advisory guidelines range will be 120 months’


                                    15
     Case 6:18-cr-02045-CJW-MAR Document 41 Filed 05/01/19 Page 15 of 17
imprisonment. (PSIR ¶ 77). In the event that the Court determines the

cross-references do not apply, defendant’s guidelines range of 27 to 33 months’

imprisonment would not be sufficient under 18 U.S.C. § 3553(a), and the Court

should impose an upward variance to impose a sentence of 120 months’

imprisonment.

         Defendant argues he should receive a downward variance and a sentence of

time served. (Defendant’s Sentencing Brief at 5). He bases this request on the loss

of his father, childhood problems, his military and community service, mental

health issues, his criminal history, his support system, and his argument that he

does not present a risk to the community. (Id. at 5-12).

         The nature and circumstances of the offense include defendant’s

masturbation on webcam in order to persuade, induce, and entice a person who he

believed was a 13-year-old girl to (1) engage in sex acts with him and (2) to produce

sexually explicit depictions of herself and send these depictions to him. (PSIR ¶ 8;

Plea Agreement at ¶ 8(C)).

         Defendant’s history and characteristics include convictions or deferred

judgments for operating while intoxicated drug possession, and theft in the fourth

degree. (PSIR ¶¶ 39-41). He committed the theft offense after having received at

least two deferred judgments for prior offenses. (Id.). Defendant’s history also

includes military service; he reported that, in 2011, he was disciplined for testing

positive for marijuana and was honorably discharged. (PSIR ¶ 68). He worked for

AmeriCorps for two years and has been employed at various other positions. (PSIR

¶ 69).


                                   16
    Case 6:18-cr-02045-CJW-MAR Document 41 Filed 05/01/19 Page 16 of 17
        Defendant has listed Elizabeth Griffin as a witness. The government

anticipates discussing the nature and circumstances of the offense, defendant’s

history and characteristics, his risk to the community, and other relevant

sentencing factors with Ms. Griffin.

                                                 Respectfully submitted,

      CERTIFICATE OF SERVICE                     PETER E. DEEGAN, JR.
 I certify that I electronically served a copy   United States Attorney
 of the foregoing document to which this
 certificate is attached to the parties or
 attorneys of record, shown below, on May 1,
                                                 By: s/ Mark Tremmel
 2019.
                                                 MARK TREMMEL
      UNITED STATES ATTORNEY
                                                 Assistant United States Attorney
 BY: s/ Mark Tremmel                             111 Seventh Avenue SE, Box 1
                                                 Cedar Rapids, Iowa 52401
 COPIES TO: Melanie Keiper
                                                 (319) 363-6333 / (319) 363-1990 (fax)
                                                 Mark.Tremmel@usdoj.gov




                                    17
     Case 6:18-cr-02045-CJW-MAR Document 41 Filed 05/01/19 Page 17 of 17
